Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
Claims 1-20 are allowable.
Reasons for Allowance 
35 USC 101
Applicant’s claimed invention, when taken as a whole in combination, is directed to a particular improvement to prior art systems to allow for real time user location tracking and providing the real time user location tracking with respect to a user location map overlaid by visual assigned values to the plurality of users. Thus, the claims are eligible because they are not directed to the recited judicial exception with respect to Step 2A Prong 2. Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
In addition, Applicant’s arguments, filed 7/13/2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 101 rejection. 

					     35 USC 102/103
The closest prior of record include Bedi et al. (US20140214489A1), and Siddique et al. (US20130215116A1). The combined references of Bedi and Siddique et al. fail to teach the claimed limitations. (See MPEP 1302.14).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure 
Tsyganskiy et al. (20040162751), which discloses method and systems for rating ideas which include rating ideas by users in an organizations.
Adler et al. (20110054876), which discloses methods and systems for scheduling recurring events that include a plurality of invitees
Abhyanker et al. (US20090063252A1) which discloses a method, apparatus and system of polling in a geo-spatial environment.
Azar (US8121886B2) which discloses a system and method for confidence-based selection of items for use in conducting a computer-implemented survey.
Tareen et al. (8548996) which discloses ranking content items.

Bedi et al. (20140214489) which discloses A method and system for facilitating visual feedback and analysis over a network that has multiple users who each have a communication device
Cooper et al. (20150220948) which discloses a system, method, and apparatus for providing on-site election services.
Siddique et al. (US20130215116A1) which discloses methods and systems described herein relate to online methods of collaboration in community environments.
Graff et al. (US20140358632A1) which discloses computer-based system for enhanced communications and event management that focuses on customization of the event attendee experience.
Valentine et al. (US20080312946A1) which discloses location-based technologies to improve a trade show information management. Attendees may benefit from real time, location-specific feedback on trade show activities, aggregated exhibit ratings from other participants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683